76 So. 3d 358 (2011)
Anthony DIXON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-4213.
District Court of Appeal of Florida, First District.
December 19, 2011.
Nancy A. Daniels, Public Defender, and Paula S. Saunders, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Dixie Daimwood, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Rowland v. State, 680 So. 2d 502, 503 (Fla. 1st DCA 1996) (rejecting Rowland's argument that his right to present a defense was unduly hampered when the trial court excluded evidence of an instance of sexual activity *359 on the part of the child witness with another child, stating: "We do not disturb the trial judge's ruling that the evidence was irrelevant.").
BENTON, C.J., ROWE, and RAY, JJ., concur.